Order, Supreme Court, Bronx County (Stanley Green, J.), entered February 3, 2003, which granted plaintiffs’ motion for partial summary judgment on the issue of liability as against the Stubbs defendants, unanimously affirmed, without costs.
Inasmuch as plaintiffs, in support of their motion, presented evidence showing that their vehicle, while stopped, was hit from behind by defendants’ vehicle, and appellants, in responding to the motion, submitted only the affirmation of counsel, who had no first-hand knowledge of the facts, the motion was properly granted (see Mitchell v Gonzalez, 269 AD2d 250, 251 [2000]; and see Zuckerman v City of New York, 49 NY2d 557, 563 [1980]). Concur—Tom, J.P., Mazzarelli, Sullivan, Ellerin and Friedman, JJ.